RENDERED: JANUARY 29, 2021; 10:00 A.M.
                            NOT TO BE PUBLISHED

                    Commonwealth of Kentucky
                               Court of Appeals
                                  NO. 2019-CA-1616-MR

THOMAS R. ELZA, JR.                                                  APPELLANT


                      APPEAL FROM LAUREL CIRCUIT COURT
v.                    HONORABLE GREGORY A. LAY, JUDGE
                            ACTION NO. 03-CR-00251


COMMONWEALTH OF KENTUCKY                                               APPELLEE


                                          OPINION
                                         AFFIRMING

                                         ** ** ** ** **

BEFORE: DIXON, KRAMER, AND LAMBERT, JUDGES.

DIXON, JUDGE: Thomas R. Elza, Jr., pro se, appeals the order denying his

motion for new trial due to substantial error under CR1 61.02, entered by the Laurel

Circuit Court on October 1, 2019. Following a careful review, we affirm.




1
    Kentucky Rules of Civil Procedure.
                   FACTS AND PROCEDURAL BACKGROUND

                On July 1, 2005, Elza pled guilty to murder and burglary in the first

degree. The underlying facts concerning his plea were summarized in

Commonwealth v. Elza, 284 S.W.3d 118 (Ky. 2009). Rather than recount the

salacious details, we choose to adopt the statement of those facts and include only

the facts pertinent to the appeal herein. That appeal concerned the denial of Elza’s

March 10, 2006, RCr2 11.42 motion to vacate the judgment entered August 1,

2005. Therein, Elza claimed he received ineffective assistance of counsel because

defense counsel pressured him to take the plea offer rather than pursue an

intoxication defense at trial. Elza admits he raised the issues of his October 29,

2003, medical evaluation by Dr. Steven J. Simon, as well as his June 29, 2005,

medical evaluation by Dr. E. Don Nelson, during that appeal. That panel of our

Court remanded for an evidentiary hearing but was reversed and the judgment

reinstated on discretionary review. The Court ultimately held Elza’s guilty plea

was voluntary and valid; his intoxication defense had little chance of success, so he

was not prejudiced by counsel’s recommendation that he plead guilty; his

attorney’s advice to accept the plea bargain was reasonable and not ineffective

assistance of counsel; and Elza was not entitled to a hearing on his motion.



2
    Kentucky Rules of Criminal Procedure.



                                            -2-
             Six years later, on April 6, 2015, Elza moved the trial court, pursuant

to CR 60.02, to vacate the judgment based on “newly discovered evidence.” Elza

asserted he did not learn until December 8, 2014, when he reviewed his

Department of Public Advocacy file, that his trial counsel failed to inform him of

the existence of certain expert opinions demonstrating that he was mentally ill—

namely, Dr. Simon’s report of May 9, 2005, and Dr. David L. Finke’s report dated

March 24, 2005. Elza appealed the trial court’s denial of his CR 60.02 motion

arguing the denial of relief constituted an abuse of discretion resulting in a

fundamental miscarriage of justice. Another panel of our Court found no error and

affirmed the judgment in Elza v. Commonwealth, No. 2015-CA-000796-MR, 2017

WL 1102989 (Ky. App. Mar. 24, 2017). A few months later, on July 17, 2017,

Elza moved the trial court to vacate the judgment and sentence under CR 60.02(f)

for “any other reason of an extraordinary nature justifying relief[.]” In that motion,

Elza again claimed he was unaware of certain expert opinions—the medical

evaluations of Dr. Nelson, Dr. Simon, and Dr. Finke—at the time of his guilty

plea. That motion was denied by the trial court on July 25, 2017.

             Two years later, on June 20, 2019, Elza moved the trial court for a

new trial pursuant to CR 61.02, alleging substantial, palpable error. The primary

basis for Elza’s motion is that he was unaware of two of the reports by experts

previously discussed herein at the time he pled guilty. The same was denied by the


                                          -3-
trial court as raising only issues that had been—or should have been—raised in a

prior appeal. Specifically, the trial court stated in its order:

             it appears that the Movant is again claiming grievance
             over three expert reports that Movant claims support his
             claimed defense of intoxication and criminal
             responsibility. The reports are from two defense experts,
             Dr. David Finke and Dr. E. Don Nelson, and from Dr.
             Steven Simon from KCPC. The Court will first note that
             these reports were in issue and were fully discussed and
             analyzed in the appeal of Elza v. Commonwealth, No.
             2015-CA-000796-MR. The issues raised in Movant’s
             present motion are the same issues raised in the aforesaid
             appeal.

             The Court must also again point out that the issue of
             mental evaluation reports was even discussed in
             Commonwealth v. Elza, 284 S.W.3d 118 (Ky. 2009),
             wherein the Kentucky Supreme Court reversed the Court
             of Appeals who had reversed the trial court’s denial of
             RCr 11.42 relief without a hearing. It is clear from
             reading that opinion that Elza knew about the KCPC
             evaluation and at least one defense mental evaluation
             report as far back as his original appeal.

             The Movant has raised no allegations in his current
             motion that have not been raised, or should have been
             raised previously. The Court finds no basis in fact or law
             to support relief pursuant to CR 61.02.

This appeal followed.

                                      ANALYSIS

             In Commonwealth v. Jones, 283 S.W.3d 665 (Ky. 2009), the Court

discussed the palpable error rule of RCr 10.26, stating:




                                           -4-
             an unpreserved error may be noticed on appeal only if the
             error is “palpable” and “affects the substantial rights of a
             party,” and even then relief is appropriate only “upon a
             determination that manifest injustice has resulted from
             the error.” An error is “palpable,” we have explained,
             only if it is clear or plain under current law, Brewer v.
             Commonwealth, 206 S.W.3d 343 (Ky. 2006), and in
             general a palpable error “affects the substantial rights of a
             party” only if “it is more likely than ordinary error to
             have affected the judgment.” Ernst v. Commonwealth,
             160 S.W.3d 744, 762 (Ky. 2005). But see United States
             v. Olano, 507 U.S. at 735, 113 S.Ct. 1770 (discussing the
             federal “plain error” standard and noting, without
             deciding, that there may be forfeited errors so
             fundamental that they “can be corrected regardless of
             their effect on the outcome.”). An unpreserved error that
             is both palpable and prejudicial still does not justify relief
             unless the reviewing court further determines that it has
             resulted in a manifest injustice, unless, in other words,
             the error so seriously affected the fairness, integrity, or
             public reputation of the proceeding as to be “shocking or
             jurisprudentially intolerable.” Martin v. Commonwealth,
             207 S.W.3d 1, 4 (Ky. 2006).

Id. at 668. Although Jones involved an interpretation of palpable error under the

criminal rules, the language in CR 61.02 is identical. As such, cases involving RCr

10.26 are relevant in analyzing CR 61.02.

             Under the clear holding of Jones, palpable error relief is not available

unless three conditions are present. The error must have: (1) been clear or plain

under existing law, (2) been more likely than ordinary error to have affected the

judgment, and (3) so seriously affected the fairness, integrity, or public reputation

of the proceeding to have been jurisdictionally intolerable. In this case, the trial



                                          -5-
court’s ruling was not a clear or plain error for the reasons discussed herein; thus,

relief was properly denied.

             We further note CR 61.02 and RCr 10.26 are not mechanisms for

obtaining post-conviction relief. Rather, those rules allow palpable error that was

insufficiently raised or preserved to serve as grounds for relief in a motion for a

new trial filed pursuant to RCr 10.06. RCr 10.06(1) provides, “The motion for a

new trial shall be served not later than five (5) days after return of the verdict. A

motion for a new trial based upon the ground of newly discovered evidence shall

be made within one (1) year after the entry of the judgment or at a later time if the

court for good cause so permits.” Here, the judgment was entered August 1, 2005,

and the instant motion was not filed until June 20, 2019—over a dozen years too

late. Since Elza’s time for filing an RCr 10.06 motion for a new trial passed long

before he filed this motion, his motion for a new trial was untimely and could have

been denied by the trial court for this reason alone.

             Furthermore, Elza’s attempt to obtain relief in this fashion was not

allowed by the rules governing post-conviction relief. In Gross v. Commonwealth,

648 S.W.2d 853, 856 (Ky. 1983), the Court stated, “The structure provided in

Kentucky for attacking the final judgment of a trial court in criminal cases is not

haphazard and overlapping, but is organized and complete. That structure is set

out in the rules related to direct appeals, in RCr 11.42, and thereafter in CR 60.02.”


                                          -6-
As Elza has utilized post-conviction attacks by direct appeal, via RCr 11.42 and

CR 60.02, his belated attempt to obtain a new trial in the manner he employed was

improper.

            Even if Elza’s motion is treated as one under CR 60.02, he would not

have been entitled to relief because the grounds asserted were grounds that were or

could have been raised in his direct appeal through his RCr 11.42 motion or in his

prior CR 60.02 motions. Thus, he is precluded from raising them in this manner.

See Gross, 648 S.W.2d at 856.

                                 CONCLUSION

            Therefore, and for the forgoing reasons, the order entered by the

Laurel Circuit Court is AFFIRMED.



            ALL CONCUR.



BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEE:

Thomas R. Elza, Jr., pro se               Daniel Cameron
West Liberty, Kentucky                    Attorney General of Kentucky

                                          Ken W. Riggs
                                          Assistant Attorney General
                                          Frankfort, Kentucky




                                        -7-